DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
 
Acknowledgement
Applicant’s amendment filed on January 1, 2021 is acknowledged. Accordingly claims 1-5, 7, 10-14, 16, 18-20, 22-26 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed January 11, 2021 with respect to claims 1-5, 7, 10-14, 16, 18-20 and 22-26 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that the combination of references fail to teach or suggest at least “wherein the missed call being received, the missed call is used to generate a transaction authorization request” 
In response Examiner respectfully disagrees and submits that Yuen’s missed call is used to generate a transaction authorization request. For example when the transaction authorization service receives a missed call, or indication of a missed call, the transaction authorization service generates a transaction phrase associated with the missed call or that uniquely identifies the transaction within the transaction authorization service. The transaction authorization service also sets a time-to-live indicator (transaction session window) associated with the transaction phrase during which if the transaction is not completed the transaction phrase will expire after a specified time period (see col. 35, lines 48-67). Example of transaction phrase is: You missed a call requesting authorization of payment (col. 36, lines 10-16). Once the source entity responded within the transaction window, the transaction authorization service generates and authorizes the transaction (col. 36, lines 24-37). Based on the above, it is clear that Yuen does teach or suggest the claimed limitation and the rejection should be maintained.
Applicant further argues that the combination of references does not teach or suggest at least “the time period is set by the merchant depending on the type of transaction to be completed.
In response Examiner respectfully disagrees and submits that Yuen does teach or suggest at least “the time period is set by the merchant depending on the type of transaction to be completed. For example when the transaction authorization service receives a missed call, or indication of a missed call, the transaction authorization service generates a transaction phrase associated with the missed call or that uniquely identifies the transaction within the transaction authorization service. The transaction authorization service also sets a time-to-live indicator (transaction session window) associated with the transaction phrase during which if the transaction is not completed the transaction phrase will expire after a specified time period (see col. 35, lines 48-67). Based on the above, it is clear that Yuen does teach or suggest the claimed limitation and the rejection should be maintained.
Applicant further argues with respect to claim 3 that the combination of references fails to teach or suggest that the pending transaction between merchant and consumer comprises (i) an indication of a transaction amount and (ii) an indication of the portion of the transaction amount the consumer has opted to pay using the transaction.
In response Examiner respectfully disagrees and submits that Swamy does teach or suggest that the pending transaction between merchant and consumer comprises (i) an indication of a transaction amount and (ii) an indication of the portion of the transaction amount the consumer has opted to pay using the transaction. For example, Swamy at paragraph [0026] describes that the specialized service is for performing a monetary transaction such as authorization of a payment of a pre-defined amount to a pre-defined merchant, authorization of a payment of a variable amount to another pre-defined merchant and authorization of the purchase of an item from a vendor on an ecommerce website. Based on the above, it is clear that the claim limitation is met and the rejection should be maintained.
With respect to claim 4 that the combination of references fails to teach or suggest determining the missed call is not received within the transaction session window and based on the determination that the missed call is not received within the transaction session window, determining to not generate the transaction authorization request for the transaction
In response Examiner respectfully disagrees and submits that in Yuen the transaction authorization service does set a time period during which the transaction phrase may be valid. Once the source entity fails to communication within the set transaction window or time –to-live window, no transaction authorization is generated as a result (see col. 35, lines 48-67; col. 36, lines 24-37). Based on the above, it is clear that the claim limitation is met and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-14, 16, 18-20 and 22-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamy et al (hereinafter “Swamy”) U.S. Patent Application Publication No. 2013/0003955 A1 in view of Rossides U.S. Patent Application Publication No. 2008/0010159 A1 and alternatively in view of Yuen et al (hereinafter “Yuen”) U.S. Patent No. 7,729,989 B1.

As per claims 1, 10 and 18, Swamy discloses a computer implemented method, of initiating a transaction, the method comprising:
receiving, from a server associated with a merchant, an indication of a pending transaction between the merchant and a consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed, wherein upon the missed call being received, the missed call is used to generate a transaction authorization request;
receiving, from a missed call processing server, an indication of a missed call made by the consumer, the indication of the missed call made by the consumer comprising an indication of a telephone number associated with the consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
identifying the missed call made by the consumer with the pending transaction between the merchant and the consumer (0019, which discloses that “In one embodiment, a missed call server (MCS) delivers various specialized services in response to receiving missed calls from the users of the phones.  MCS, on receiving an indication that a missed call has been placed by a user to a phone number, determines the specialized service corresponding to the phone number, and then sends a data to the service provider offering the determined service.”);
looking up, in a consumer account database, an account associated with the consumer using the telephone number associated with the consumer (0029, which discloses that “According to yet another aspect of the present invention, the specialized service is for performing a mechanical action (associated with a corresponding phone number), with the service provider performing the mechanical action in response to receiving data from MCS that a missed call was placed to the phone number.”); and
generating a transaction authorization request for a transaction between the account associated with the consumer and an account associated with the merchant based on the missed call being made by the consumer within the transaction session window (0026, which discloses that “Accordingly to one more aspect of the present invention, the specialized service is for performing a monetary transaction such as authorization of a payment of a pre-defined amount to a pre-defined merchant, authorization of a payment of a variable amount to another pre-defined merchant and authorization of the purchase of an item from a vendor on an ecommerce website.”; 0029; 0110, which discloses that “In response to a missed call, MCS 150 (or the service provider) may initiate the corresponding transactions associated with the corresponding account authorized by the user.”).
What Swamy does not explicitly teach is:
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed, wherein upon the missed call being received, the missed call is used to generate a transaction authorization request;
Yuen discloses the method comprising:
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed, wherein upon the missed call being received, the missed call is used to generate a transaction authorization request (col. 35, lines 48-67, which discloses that “In one embodiment, a time-to-live indicator may be associated with transaction phrases so that transaction phrases may be expired after a specified period.”);
generating a transaction authorization request for a transaction between the account associated with the consumer and an account associated with the merchant based on the missed call being made by the consumer within the transaction session window (col. 36, lines 40-53, which discloses that “These authorization attempts may be repeated until the source entity 102 responds to an authorization attempt or, in one embodiment, until the transaction expires.  In one embodiment, the transaction authorization service 100 may be configured to delete or cancel a transaction after a specified number of such attempts.”)
Alternatively Rossides discloses the method comprising:
based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed, wherein upon the missed call being received, the missed call is used to generate a transaction authorization request (0452, which discloses that “[0453] logging (registering) the acceptance and request-for-a-call, including: [0454] 1.  the prospect's phone number, [0455] 2.  preferred time of receiving a call from the seller,”; 0492, which discloses that “Assuming a recipient (a prospect) accepts a pay-the-realbuyer-to-call offer by placing a call using an EVSPQ-RB to register the acceptance, then the invention can provide a method for operating an EVSPQ-RB, comprised of the following steps: [0493] logging (registering) the acceptance and connecting the call, [0494] but, if the call misses the seller, the registering that the call was a missed call, and posting the miss in the seller's account so that the seller can see the missed call as, analogously, a user of a cell phone can see his missed calls, [0495] enabling the seller to "click-to-call" on the missed-call number, and registering the connection, if any is made, as an acceptance of the realbuyer payment offer associated with the recipient's original call (acceptance),”);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method further comprising: based on the received indication, defining a transaction session window for the pending transaction, wherein the transaction session window is a time period within which a missed call is expected and the time period is set by the merchant depending on a type of transaction to be completed, wherein upon the missed call being received, the missed call is used to generate a transaction authorization request in view of the teachings of Yuen and alternatively Rossides in order to facilitate transaction

As per claims 2 and 11, Swamy further discloses the method, wherein the indication of the missed call made by the consumer further comprises an indication of a telephone number called by the consumer, and wherein identifying the missed call made by the consumer with the pending transaction comprises using the telephone number called by the consumer to identify the missed call made by the consumer with the pending transaction between the merchant and the consumer and the typr of transaction to be completed is selected from at least one of a retail store, a utility bill, or ecommerce (0027; 0029).

As per claim 3 and 12, Swamy further discloses the method, wherein the indication of the pending transaction between the merchant and the consumer comprises (i) an indication of a transaction amount and (ii) an indication of a portion of the transaction amount the consumer has opted to pay using the transaction, the indication of the missed call made by the consumer is made after receiving the indication of the pending transaction between the merchant and the consumer and the transaction initiated between the account associated with the consumer and the account associated with the merchant is a transaction of the transaction amount (0026, 0046; 0059).

As per claims 4 and 13, Swamy failed to explicitly disclose the method, wherein the transaction session window indicates a time period and the method further comprises: determining the missed call is not received within the transaction session window and based on the determination that the missed call is not received within the transaction session window, determining to not generate the transaction authorization request for the transaction.
Both Yuen and Rossides discloses the method, wherein the transaction session window indicates a time period and the method further comprises: determining the missed call is not received within the transaction session window and based on the determination that the missed call is not received within the transaction session window, determining to not generate the transaction authorization request for the transaction (see Yuen: col. 35, lines 48-67; Rossides: 0344; 0406; 0410).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method, wherein the transaction session window indicates a time period and the method further comprises determining to not generate the transaction authorization request for the transaction based on the missed call not being received within the transaction session window.in view of the teachings of Yuen and Rossides in order to facilitate transaction

As per claim 5 and 14, Swamy further discloses the method, wherein the indication of a missed call made by the consumer further comprises an indication of an authentication code input by the consumer, and wherein the transaction authorization request comprises an indication of the authentication code (0036; 0112).

As per claims 7 and 16, Swamy further discloses the method, further comprising
receiving a transaction authorization response in response to the transaction authorization requests processing the transaction based on the received transaction authorization response (0026; 0059); and 
generating a transaction success message (0026); and wherein the indication of the pending transaction comprises a transaction identifier and 
wherein the transaction success message comprises an indication of the transaction identifier (0026; 0059).

As per claim 19, Swamy further discloses the method, further comprising establishing a data exchange session with a user device corresponding to the originating number associated with the missed call and receiving an authentication code from the user device during the data exchange session, and wherein the transaction authorization request comprises the authentication code (0110; 0111).

As per claim 20, Swamy failed to explicitly disclose the method, wherein executing the data exchange session includes: 
receiving the authentication code from the user device;
appending the authentication code to the telephone number associated with the consumer; and
extracting the authentication code to authorize the user device.
Yuen discloses the method, wherein executing the data exchange session includes: 
receiving the authentication code from the user device (col. 28, lines 39-67);
appending the authentication code to the telephone number associated with the consumer (col. 28, lines 39-67); and
extracting the authentication code to authorize the user device (col. 28, lines 39-67).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Swamy and incorporate a method wherein executing the data exchange session includes: receiving the authentication code from the user device; appending the authentication code to the telephone number associated with the consumer; and extracting the authentication code to authorize the user device in view of the teachings of Yuen in order to facilitate transaction

As per claim 22, Swamy further discloses the method, further comprising sending the bill message to a user device associated with the consumer (0046).

As per claim 23, Swamy further discloses the method, wherein the indication of the pending transaction between the merchant and the consumer comprises an indication of a transaction amount and wherein the transaction initiated between the account associated with the consumer and the account associated with the merchant is a transaction of the transaction amount (0026; 0046; 0059).

As per claim 24, Swamy further discloses the method, further comprising setting a transaction session window for the pending transaction, the transaction session window indicating a time period, and wherein the transaction authorization request is generated if the missed call is made by the consumer within the transaction session window (0043; 0065; 0107).

As per claim 25, Swamy further discloses the method, further comprising receiving a transaction authorization response in response to the transaction authorization request and generating a transaction success message (0026; 0059).

As per claim 26, Swamy further discloses the method, wherein the indication of the pending transaction comprises a transaction identifier and wherein the transaction success message comprises an indication of the transaction identifier (0026; 0059).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 23, 2021